The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 13, 2014

                                   No. 04-14-00344-CR

                             Christopher Alan LEMASTER,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2869
                      Honorable Maria Teresa Herr, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due October 27, 2014.



                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court